Appeal from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered June 11, 2012. The order denied the motion of defendant for summary judgment dismissing the complaint.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on May 25 and 28, 2013, and filed in the Onondaga County Clerk’s Office on June 10, 2013,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Centra, J.R, Peradotto, Carni and Lindley, JJ.